UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4725


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RICKY GUNTER, a/k/a Veejay Gunter,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00053-JAB-1)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky    Gunter     appeals     from    his   conviction        and   220-month

sentence imposed pursuant to his guilty plea to distribution of

cocaine base.          Gunter’s counsel filed an Anders v. California,

386 U.S. 738 (1967) brief, stating that he found no meritorious

grounds        for      appeal      but       questioning        the        substantive

reasonableness        of   Gunter’s    sentence.        Gunter    filed      a   pro    se

brief supplementing counsel’s argument and also averring that

counsel was ineffective at sentencing.               We affirm.

       Gunter first contends that his sentence was greater than

necessary to accomplish the goals of sentencing.                       While counsel

provides no specific argument, Gunter contends that the district

court did not adequately consider the victimless, nonviolent,

and low-level nature of his crime.                Gunter further asserts that

the district court did not adequately take into account the goal

of rehabilitation and the overcrowding of prisons.

       We review sentences for substantive reasonableness “under a

deferential          abuse-of-discretion        standard,”       considering           the

“totality of the circumstances.”                 Gall v. United States, 552
U.S. 38, 41, 51 (2007).            If the sentence is within the properly

calculated Guidelines range, we presume that the sentence is

substantively reasonable.             United States v. Yooho Weon, 722 F.3d
583,    590    (4th     Cir.     2013).       Because   there     is    a    range      of

permissible outcomes for any given case, an appellate court must

                                          2
resist    the       temptation             to     “pick    and     choose”     among    possible

sentences       and     rather             must    “defer     to    the     district        court's

judgment       so     long        as       it     falls    within    the     realm     of     these

rationally available choices.”                            United States v. McComb, 519
F.3d 1049, 1053 (10th Cir. 2007).

    Here, the district court explicitly determined that Gunter’s

criminal behavior was serious and that his prior sentences had

not deterred him.             The court also considered his acceptance of

responsibility and desire for rehabilitation.                                In addition, the

presentence report, to which Gunter did not object, described

repeated involvement in serious and violent offenses and failed

attempts at rehabilitation.                         Gunter’s argument is essentially

just a disagreement with the district court’s weighing of the

statutory      factors.                Because      Gunter    has    failed       to   rebut    the

presumption of reasonableness, we conclude that his sentence is

substantively reasonable.

     We     decline          to        reach      Gunter’s       claim     that    counsel      was

ineffective.          Unless an attorney’s ineffectiveness conclusively

appears on the face of the record, ineffective assistance claims

are not generally addressed on direct appeal.                                United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008).                               Instead, such claims

should    be    raised       in        a    motion       brought    pursuant      to   28    U.S.C.

§ 2255 (2012), in order to permit sufficient development of the

record.     United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

                                                     3
Cir. 2010).           Because the record does not conclusively establish

ineffective assistance of counsel, we conclude that this claim

should be raised, if at all, in a § 2255 motion.

     In    accordance          with   Anders,     we    have    reviewed     the   entire

record     in    this     case    and     have    found        no    other   potentially

meritorious       grounds       for   appeal.      Accordingly,         we   affirm   the

district court’s judgment.                 This court requires that counsel

inform Gunter, in writing, of his right to petition the Supreme

Court    of     the    United    States     for    further      review.       If   Gunter

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court    for     leave    to    withdraw    from       representation.        Counsel’s

motion must state that a copy thereof was served on Gunter.                           We

dispense        with    oral     argument     because         the    facts   and    legal

contentions       are    adequately     presented        in    the    materials    before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             4